Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ken Salen on 2/16/21.

The application has been amended as follows: 



	In the sixth line from the bottom of claim 20, following “or any combination thereof”, add “wherein the substituted hydrocarbyl group does not comprise three ether bonds”.

Statement of Reasons for Allowance
The amendments filed 1/19/21, in combination with the examiner’s amendment set forth above, overcomes the rejection of record by excluding the polyether chains of Stark from the scope of formula (9) of claims 12 and 20, since Stark that the groups corresponding to formula (9) are polyethers containing at least three repeat units, which are now excluded from the amended claims. One of ordinary skill in the art would not be motivated to modify Stark to arrive at the compounds of the amended claims, and the prior art does not otherwise teach or render obvious the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771